COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Andres Gilberto Flores v. The State of Texas

Appellate case number:    01-09-01125-CR

Trial court case number: 09-DCR-051481

Trial court:              268th District Court of Fort Bend County

        This case was abated and remanded to the trial court on July 5, 2012. In the order of
abatement, we ordered the trial court to appoint counsel to represent appellant in this appeal. On
October 4, 2012, the district clerk filed a supplemental clerk’s record, containing an order of the
trial court appointing Stephen Doggett to represent appellant.

       Accordingly, we REINSTATE this case on the Court’s active docket.



Judge’s signature: /s/ Justice Jennings
                    Acting individually     Acting for the Court

Date: November 14, 2012